1.	Claims 1, 4, 7 - 12  and  17-20 are allowed.

                                              REASONS FOR ALLOWANCE


Based on prior art search results, the prior art of record neither anticipated or renders obvious the claimed subject matter, as a whole or taken in combination, does not teach, " a processor and a memory having stored thereon a client application that is provided by the client computing system, the client application modified via a software development kit (SDK) that is received by the client computing system from an external service provider computing system that is independent from the client computing system and that administers funds to be used to make a set of one or more payments, the SDK including an application programming interface (API) bank comprising a plurality of APIs and causing modification of a GUI of the client application such that a visually-perceptible active link presented by the client application allows a user to access at least one of the plurality of APIs from within the client application to initiate API calls to and from the external service provider computing system, commanding the client computing system to make a submit-payment application programming interface (API) call to the external service provider computing system and to accompany the submit-payment API call with a security token that: (i) is generated by and received from the external service provider computer system; (ii) is unique to the client computing system and a second user who is registered with the external service provider computing system as having payment approval rights; (iii) identifies the client computing system and indicates that the client computing system is authorized to submit API calls to the external service provider 
The closest prior art of record, US Patent 9,922,381 B2 to Isaacson et al. discloses a Atty. Dkt. No. 052873-1062"payment token" that is created by a "user device/browser." The "payment token" includes "payment data for the specified card and merchant."  It does not "indicate that the external third-party client computing system is authorized to submit API calls to the service provider computing system via the API gateway" as recited in amended Claims 1, 13, and 20. Isaacson does not disclose a "service provider computing system" that "transmit[s] the security token to the third-party client computing system using the network interface" and where the "security token is stored in memory of the third-party client computing system for transmission to the service provider computing system." 
The closest prior art of record, US 2019/0096005 A1 to Drury et al. discloses  automated provisioning which enables a mutual customer to establish an intelligent and 
The closest prior art of record, US 2017/0076274 A1 to Royyurue et al. discloses, a method of remotely activating a transaction device includes receiving, at a computing system, a mobile device identifier from a mobile application executed on a mobile device. 
The closest prior art of record, US 2016/0267449 A1 to Forzley discloses, a system and method for facilitating payment for online services where a financial institution provides an existing infrastructure for payment or electronic funds transfer from a customer’s bank account to a service provider. 

REASONS FOR PATENT ELIGIBLITY

Based on the 2019 PEG guidance from January 7th,, 2019.: Under Step 2A, prong 1: The claims recite an abstract idea of communicating payment processing information to process a payment from an account which involves commercial interactions including agreements in the form of contracts, legal obligations and business relations.  Under Step 2A prong 2, the claimed invention has been deemed to recite limitations that integrate the identified abstract idea into a practical application.
In particular, Claim 1 recites, the limitations, "a processor and a memory having stored thereon a client application that is provided by the client computing system, the 

For the reasons stated above, Claims 1, 4, 7-12 and 17-20 have been deemed to be allowable.

                                                              CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/25/2022